      Case 3:19-cv-01057-B Document 45 Filed 04/30/20              Page 1 of 9 PageID 361



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 HARRISON COMPANY LLC,                           §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              § CIVIL ACTION NO. 3:19-CV-1057-B
                                                 §
 A-Z WHOLESALERS INC. and                        §
 BARKAT G. ALI,                                  §
                                                 §
                Defendants.                      §


                              AGREED PROTECTIVE ORDER


         This Agreed Protective Order (the “Order”) is made pursuant to Federal Rule of Civil

Procedure 26(c) by and between Plaintiff Harrison Company, LLC and Defendants A-Z

Wholesalers Inc. and Barkat G. Ali (collectively referred to as the “Parties” and individually as a

“Party”), represented herein by their respective counsel of record, who are aware that certain non-

public, sensitive, or proprietary information or data, whether in the possession of Plaintiff or

Defendants, will or might be pertinent to the issues being litigated in the above-captioned lawsuit

(the “Litigation”) and desire that all such information and data, whether contained in the document

or testimony, shall be treated as, and shall remain, confidential by submitting this Order to the

Court as follows:

                         Designation and Maintenance of Information

         1.    All documents, and the information contained therein, that the Producing Party

reasonably believes to be entitled to confidential treatment subject to protection under this Order

that are prepared, compiled, and/or produced in response to a discovery request, including

discovery responses themselves, and that are conspicuously marked as “CONFIDENTIAL” in a



                                                1
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                  Page 2 of 9 PageID 362



way that does not obscure, alter, or interfere with the legibility of the original document, shall be

deemed confidential (“Confidential Information”), except to the extent such documents, or the

information contained therein, are publicly available, have been released to the public generally,

can be lawfully obtained outside the scope of this Litigation, or were lawfully obtained prior to

this Litigation.

        2.         Confidential Information shall also include testimony given at a deposition,

hearing, or other court proceeding that is designated as “Confidential” in accordance with this

Order by notifying the other Party: (a) on the record; or, (b) in writing, identifying the specific

pages and lines of the transcript that contain confidential information, within fifteen (15) calendar

days of the Designating Party’s receipt of the transcript. The court reporter must attach a copy of

a final and timely written designation notice and a copy of this Order to the transcript and each

copy of the transcript in its possession, custody, or control. The portions of any testimony

designated as confidential contained in any notice provided hereunder shall be treated in

accordance with this Order. Pending such notification, the entire transcript from any deposition,

hearing, or other court proceeding shall be treated as Confidential Information. If no such

designation is made timely, the entire transcript will be considered devoid of Confidential

Information.

        3.         No Party shall knowingly designate a document as Confidential Information that

(1) has been knowingly or voluntarily made available to the general public by the Producing Party

or its parent company, subsidiary, or affiliate(s), and/or (2) does not pose any risk of (a) being

material, non-public information; (b) placing the Producing Party at a competitive disadvantage;

or (b) revealing proprietary information or trade secrets of the Producing Party or its parent

company, subsidiary, or affiliate(s).




                                                  2
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                  Page 3 of 9 PageID 363



                                    Challenge to Designations

       4.      Nothing in this Order shall constitute a waiver of any Party’s right to object to the

designation of any document, testimony, or information as Confidential Information.

       5.      Any Receiving Party who believes a document or documents should not be

designated as Confidential Information, but has been marked as “CONFIDENTIAL” (or bears

some indication that the Producing Party believes it to be Confidential Information) may request

the Producing Party to articulate the basis for its confidentiality and/or change the designation.

The Producing Party will then have ten (10) business days after receipt of a challenge notice to

advise the Receiving party whether or not it will change the designation. If the Parties are unable

to reach agreement after the expiration of this ten (10) business day time-fame, and after the

conference required under Local Rule 7.1(a), the Receiving Party may at any time thereafter seek

an order to alter the Confidential status of the designated information. Until any dispute under this

paragraph is ruled upon by the presiding judge, the designation will remain in full force and effect,

and the information will continue to be afforded the Confidential treatment required by this Order.

                        Disclosure and Use of Confidential Information

       6.      Confidential Information shall be used solely in connection with the preparation,

trial, and/or appeal of the Litigation, and for no other purpose.

       7.      This Order will in no way restrict the use of Confidential Information at trial or

other hearing before the Court; however, reasonable efforts shall be made to ensure that such

Confidential Information remains confidential and used only in connection with the Litigation and

is not made public, including filing of Confidential Information under seal, if necessary.

       8.      Confidential Information shall be made available only to the following persons

when needed by them in connection with their duties in the conduct of the Litigation, to wit:




                                                  3
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                  Page 4 of 9 PageID 364



                   a. The Parties in the case;

                   b. Attorneys of record in the Litigation and their partners or associate
                      attorneys;

                   c. Any person regularly employed by such attorneys or their firms, when
                      working in connection with the Litigation under the direct supervision of
                      partners or associate attorneys of said firm;

                   d. Any independent expert, attorney, consultant, or similar person consulted
                      or retained by counsel to provide assistance, expert advice, technical
                      consultation, or testimony in the Litigation, and the employees of such
                      experts, consultants, or similar persons when working in connection with
                      this action under the direct supervision of said persons;

                   e. The officers, directors, or employees of a Party to the Litigation only to the
                      extent that such persons are assisting counsel for that Party in the conduct
                      of the Litigation;

                   f. Witnesses or potential witnesses for the sole purpose of preparing for or
                      testifying in the Litigation;

                   g. The Court;

                   h. Court reporters or other official personnel reasonably required for the
                      preparation of transcripts of testimony;

                   i. Commercial photocopying or document-handling firms used by any Party
                      to the Litigation or counsel for photocopying, storage, retrieval, or handling;
                      and,

                   j. Any other person on such terms and conditions as the Parties may mutually
                      agree, in writing, or as the Court may hereafter direct by further order.

       9.      Before any person listed in Paragraph 5(d) and (f) can be shown any Confidential

Information by Plaintiff or Defendants, counsel for the Party showing the material shall give a

copy of this Order to that person, shall obtain the agreement of that person that he or she will be

bound by the terms hereof, and shall obtain the signature of each person on the Acknowledgement

of Protective Order, attached hereto as “Exhibit 1.”

       10.     No person to whom Confidential Information is disclosed pursuant to the

provisions of this Order shall disclose the Confidential Information to any person not entitled,


                                                 4
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                    Page 5 of 9 PageID 365



under the terms of this Order, to receive it. No copies of produced Confidential Information shall

be made or furnished, and no information contained therein shall be disclosed to any person, firm,

or corporation except those identified in this Order.

       11.     If any such Confidential Information is included with, or the contents thereof are in

any way disclosed by any pleading or other paper filed with the Court, such confidential materials

shall be filed by the Party filing the pleading or other paper, requesting it to be filed by the Clerk

of Court under seal, until further order of the Court.

       12.     All notes, memoranda, summaries, identification, or indices relating to any of the

Confidential Information produced during the course of the Litigation shall not be disseminated to

any person other than those specifically authorized by this Order, and shall be used solely in

connection with the preparation, trial, and/or appeal of the Litigation, and for no other purpose.

All such notes, memoranda, summaries, identification or indexes relating to such Confidential

Information, and any copy thereof, prepared by the attorneys of record are subject to the terms of

this Order for as long as such documents exist. All notes, memoranda, summaries, identification,

or indexes relating to such Confidential Information, prepared by anyone other than the attorneys

of record shall be destroyed at the conclusion of the Litigation upon request of the Producing Party.

       13.     The Parties in the Litigation are specifically given the right to request that this Court

modify or otherwise grant relief from any provision of the Order notwithstanding their approval

of or agreement to this Order.

       14.     This Order does not affect a Party’s right to use its own confidential information in

any way.

       15.     Nothing in this Order precludes a Party from sharing Confidential Information with

a deponent or witness that authored the document containing the Confidential Information, or with




                                                  5
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                   Page 6 of 9 PageID 366



a deponent or witness that reviewed, received, or was copied with the Confidential Information

prior to the date of this Order or the production of the Confidential Information.

       16.        Nothing in this Order shall prevent any Party from using or disclosing its own

documents, or from the use or disclosure of any non-privileged document or information, which

such Party may have acquired from independent sources or outside of the production process in

the Litigation, and the Receiving Party shall have no obligation to return or destroy such documents

at the conclusion of the Litigation.

                                        Nonparty Information

       17.        The existence of this Order must be disclosed to any person producing documents,

tangible things, or testimony in this Litigation who may reasonably be expected to desire

confidential treatment for such documents, tangible things, or testimony. Any such person may

designate documents, tangible things, or testimony Confidential pursuant to this Order.

                                  Filing Documents With the Court

       18.        If any Party wishes to submit Confidential Information to the Court, the submission

must filed only under seal on CM/ECF.

       19.        Nothing in this Order shall be construed in any way as a finding that any particular

document (or information contained therein) is or is not privileged, or is or is not admissible in

evidence. Additionally, a Party’s compliance with the terms of this Order shall not operate as an

admission that any particular document is or is not admissible in evidence at any potential trial of

the Litigation.

                                             No prejudice

       20.        Nothing in this Order shall bar or otherwise restrict any attorney from rendering

advice to his or her client with respect to the Litigation.




                                                   6
   Case 3:19-cv-01057-B Document 45 Filed 04/30/20                    Page 7 of 9 PageID 367



                                     Conclusion of Litigation

       21.     At the conclusion of the Litigation, all documents, information, or other discovery

materials covered by this Order, all copies thereof, and all information contained therein shall

remain confidential pursuant to the terms of this Order and, if requested, shall be returned to the

Producing Party or its attorneys of record or destroyed.

                                             Remedies

       22.     This Order shall remain in full force and effect until amended, modified, or

terminated by the Parties or by the Court in accordance with law.

       23.     This Order will be enforced by the sanctions set forth in Federal Rule of Civil

procedure 37(b) and any other sanctions may be available to the presiding judge, including the

power to hold Parties or other violators of this Order in contempt. All other remedies available to

any person injured by a violation of this Order are fully reserved.

       24.     Any Party may petition the presiding judge for good cause shown if the Party

desires relief from a term or condition of this Order.



Signed this ____ day of ___________, 2018.


                                                         ____________________________________
                                                         UNITED STATES DISTRICT JUDGE




                                                 7
Case 3:19-cv-01057-B Document 45 Filed 04/30/20   Page 8 of 9 PageID 368




     EXHIBIT 1




                                   8
      Case 3:19-cv-01057-B Document 45 Filed 04/30/20            Page 9 of 9 PageID 369



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 HARRISON COMPANY LLC,                         §
                                               §
                Plaintiff,                     §
                                               §
 v.                                            § CIVIL ACTION NO. 3:19-CV-1057-B
                                               §
 A-Z WHOLESALERS INC. and                      §
 BARKAT G. ALI,                                §
                                               §
                Defendants.                    §


              ACKNOWLEDGEMENT OF AGREED PROTECTIVE ORDER


         I, THE UNDERSIGNED, hereby acknowledge that I have read the Agreed Protective

Order entered in the above-captioned lawsuit. Having been advised and given an opportunity to

seek my own counsel before doing so, I agree to be bound by the terms of the Protective Order.


Signed this _____ day of _____________________, 20____.




                                                   ____________________________________
                                                   Signature


                                                   ____________________________________
                                                   Printed Name


                                                   ____________________________________
                                                   Title




ACKNOWLEDGEMENT OF AGREED PROTECTIVE ORDER
